PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/449,620
Filing Date: 1 Aug 2014
Appellant(s): Matula et al.



__________________
Alison J. Moy, Reg. No. 69,187
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 8, 2021.

This is in response to the Appeal Brief filed on June 8, 2021 (hereinafter “Brief”) submitted in response to the Final Office Action mailed on January 11, 2021 (hereinafter “Office Action”).

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 3-4, 8, 10-11, 13-14, and 18-20 are rejected under 35 U.S.C. 103 because the claimed invention is unpatentable over US 2009/0168990 A1 (hereinafter “Makagon”) in view of US 2013/0083915 A1 (hereinafter “Flockhart”), further in view of US 2013/0058475 A1 (hereinafter “Pierce”).
Claims 5 and 15 are rejected under 35 U.S.C. 103 because the claimed invention is unpatentable over Makagon in view of Flockhart, further in view of Pierce, further in view of US 2008/0065450 A1 (hereinafter “Jordan”).
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 because the claimed invention is unpatentable over Makagon in view of Flockhart, further in view of Pierce, further in view of US 6,639,982 B1 (hereinafter “Stuart”).
Claim 9 is rejected under 35 U.S.C. 103 because the claimed invention is unpatentable over Makagon in view of Flockhart, further in view of Pierce, further in view of US 5,369,570 (herenafter “Parad”).
Claims 2 and 12 are rejected under 35 U.S.C. 103 because the claimed invention is unpatentable over Makagon in view of Flockhart, further in view of Pierce, further in view of Parad, further in view of US 2012/0183131 A1 (hereinafter “Kohler”).

Response to Argument
Appellant’s arguments have been fully considered but are not persuasive.

Rejection of Claims 1-20 under 35 U.S.C. 101
Examiner acknowledges that the claims are directed to statutory categories of invention as indicated by Appellant at Brief, pg. 6.  This is evident from the Office Action since a rejection under Step 1 of the eligibility analysis has not been raised.

Appellant has argued that the pending claims do not recite a judicial exception because the Office Action fails to explicitly identify the sub-grouping under which the pending claims fall.  See Brief, pg. 7-8.
These arguments are unpersuasive because the Office Action, pg. 6-7, explicitly indicates that the claims recite “steps for conducting commerce,” including “managing sales activities, business relations, personal behavior, and/or interactions between people,” which identifies commercial or legal interactions as well as managing personal 

Appellant has argued that the rejection should be overturned because it improperly considers the well-understood, routine, and conventional activity of the additional elements in the Step 2A analysis.  See Brief, pg. 8-9.
These arguments are unpersuasive because there is no assertion of “well-understood, routine, and conventional activity” in the discussion of Step 2A in the rejection of record.  See Office Action, pg. 7-8.  Instead, the rejection explicitly indicates that the claims fail to integrate the abstract idea into a practical application because the additional elements amount to “mere instructions to apply the abstract idea in a particular technological environment” or “mere instructions to apply the abstract idea on a computer.”  As stated in MPEP 2106.05(d)(I), the well-understood, routine, conventional consideration overlaps with other Step 2B considerations, particularly the mere instructions to apply an exception consideration.  In the instant case, the rejection points to Appellant’s Specification and the cited NPL reference to demonstrate that the recited additional elements are nothing more than the use of existing computers or other machinery in their ordinary capacity, i.e., mere instructions to apply an exception, and/or limiting the use of the abstract idea to existing contact center elements, i.e., generally linking the use of an exception to a particular technological environment or field of use.  See MPEP 2106.05(f) and (h).


These arguments are unpersuasive because the claims fail to provide any technical details regarding contact center technology.  The claims as a whole are instead directed towards concepts of organizing human activity, such as commercial activities, business relations, personal behavior, and relationships or interactions between people.  For instance, the sections of the Specification cited in the Brief suggest that the focus of the disclosure is to “maintain good customer service while handling contacts,” which describes managing sales activities or business relations, and that this goal is accomplished by a process of “team workforce assignment” that uses “a hierarchy of work definition and assignment” that “establishes relationships between different resources and cascading dependencies,” which describes managing relationships or interactions between people.  Claim limitations for assigning “optional” and “mandatory” resources further describe the nature of these personal and/or interpersonal relationships and interactions and are part of the abstract idea.  The recitation to “dynamically” assign resources “while the work item is being handled by the team of resources” fails to bring these concepts out of the abstract idea category because the recited limitations encompass longstanding practices of managing employees, e.g., a floor supervisor that actively monitors, assigns, and reassigns workers to task teams in real-time).
Beyond these abstract concepts, the claims do not recite any technical details regarding the contact center components themselves.  For instance, the claims do not recite any unique or non-generic aspects of IVR systems or their application in contact 

Appellant has argued that the pending claims are integrated into a practical application because they impose a meaningful limit on the judicial exception.  See Brief, pg. 11-12.
These arguments are unpersuasive because, viewed both individually and as an ordered combination, the additional elements amount to nothing more than mere instructions to apply the exception and/or generally linking the use of the exception to a particular technological environment or field of use.  As an initial matter, it should be noted that preemption is not a standalone test for eligibility.  Questions of preemption are inherent in the two-part eligibility framework established pursuant to Alice/Mayo, and are resolved by using this framework to distinguish between preemptive claims and “those that integrate the building blocks into something more,” the latter posing no comparable risk of preemption and therefore remaining eligible.  It should also be noted that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible.  Therefore, the mere fact that the instant 
Similarly, while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility.  Instead, all claims must be evaluated for eligibility using the two-part test from Alice/Mayo.  If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test.  And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the machine-or-transformation test.  In the instant case, the claim as a whole fails to impose meaningful limits on the recited judicial exception as further discussed herein.
The claimed use of IVR system does not amount to anything more because the claims fail to recite any technical details regarding the structure or functionality of IVR systems.  The claims do not recite any unique or non-generic aspects of IVR systems or their application in contact centers, but instead recite this component at a high level of generality to perform its most basic function of gathering information from a contact communication.  The invocation of the recited IVR system thus amounts to nothing more than merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, which does not overcome an eligibility rejection.  Additionally, regardless of whether the recited IVR system can be viewed as a “particular machine” rather than a generic computer e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea, which does not integrate a judicial exception into a practical application or provide significantly more.

Appellant has argued that the pending claims recite an inventive concept “by enabling a network topology to be modified by connecting one or more devices associated with the first and second resources to the communication device associated with the customer, establishing a node architecture.”  See Brief, pg. 12.
These arguments are unpersuasive because the asserted features are neither recited in the claim nor inherent in light of the disclosure as a whole.  As discussed above and in the Office Action, the recited limitations describe abstract concepts of 

Rejection of Claims 1-20 under 35 U.S.C. 103
Appellant has argued that the combination of Makagon, Flockhart, and Pierce fails to disclose the limitations for “assigning… the first resource as mandatory… and the second resource as optional…; and modifying… the composition of the team… by assigning… the first resource as optional.”  See Brief, pg. 13-14. 
Appellant’s assertion that “the resource with the optional assignment… has the ability to not interact with the work item” (emphasis in original) is unpersuasive because such features are not recited in the claim.  The claims recite limitations for determining and modifying a team of resources by assigning certain resources as “mandatory” and “optional,” but they are silent regarding the ability of the resource to interact or to not interact with a given work item.  For instance, the claims do not recite the involvement of said resource assignments in the step of “connecting… one or more devices associated with each resource… with the communication device associated with the customer,” or recite any other limitations that describe the resource accessing, connecting to, or otherwise interacting with the customer.  As currently recited, the limitations for 
These arguments are further unpersuasive because the argued limitations are taught by Makagon in view of Pierce.  As an initial matter, Examiner respectfully notes that each group of agents in Makagon has been interpreted as referring to an individual “resource,” where multiple groups assigned to an opportunity, i.e., “work item,” collectively form the “team of resources” recited the claims.  See Office Action, pg. 3.
In light of this interpretation, Makagon teaches the feature of “modifying, automatically while the work item is being handled by the team of resources and in response to determining that the composition of team of resources requires the change, the composition of the team of resources.”  See Makagon, par. [0027], “Group assignments may be based in part on the type of activity the group will performs well as the skills of the agents within a group… Group assignments are dynamic and temporary and may be based on any contact center need at the time. Groups may be re-designated; agents within a group may be re-assigned to other groups and so on.”  See also Makagon, par. [0073]-[0075] and [0085]-[0088], which describe modifying the team of resources by activating and/or deactivating groups based on certain conditions being met while the opportunity is being handled.  Makagon further indicates, par. [0083], that activating the groups includes selecting from “one or more dynamically created groups that are set up and standing by groups.”  Therefore, as is further evident in view of the reference as a whole, Makagon distinguishes the resources in the team of resources 
As discussed above, the limitations for determining and modifying the resource assignments as “mandatory” or “optional” merely amount to determining and modifying descriptions of the resources, which does not describe or imply any functionality associated with “the ability to not interact with the work item.”  Although the claim recites limitations for “connecting” one or more devices associated with the resources to a device of the customer, these limitations do not incorporate the “mandatory” and “optional” features.  Further, the limitations for “modifying… the composition of the team” merely require another step of “assigning,” and do not require any further interactions, e.g., “connecting,” between the one or more resources and the customer.  Therefore, while Makagon distinguishes between resources assigned to a work item as “activated” and “standing by,” the differences between this “assigning” and that of the instant claims would have been resolved by one of ordinary skill in view of the teachings of Pierce.
Pierce discloses techniques for servicing a contact by a first agent while searching for a second agent to service the contact, which are applicable to Makagon since both references are directed to call routing systems.  See Pierce, Abstract.  Pierce teaches “assigning, via the processor, the first resource as mandatory for the work item and the second resource as optional for the work item.”  See Pierce, par. [0059]-[0061], “[A] preferred agent is determined. An agent may be preferred by reason of a closer i.e., “option,” to decide whether to connect to a non-preferred agent.  See Pierce, par. [0065] and [0067]-[0068].
Pierce further teaches “modifying… the composition of the team of resources by assigning, via the processor, the first resource as optional.”  See Pierce, par. [0073], “Optionally…, it may become clear… that a different set of agent skills, attributes and/or permission levels than what was initially expected may be needed to handle the customer's problem. Therefore… the agent may initiate an optional transfer… in order to start the search process for an agent with a set of skills and attributes more suited to the customer's needs.”  In this case, the system has initially assigned a resource as “preferred,” i.e., “mandatory,” based on an initial matching, but later determines that the assigned resource is “non-preferred,” at which point a new resource is assigned to the contact and the original agent may drop from the call.  This comprises “assigning… the 
Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  As currently recited, the claim features of “assigning” resources as “mandatory” and “optional” and subsequently “modifying” these assignments are taught by the assignment and re-assignment of “preferred” and “non-preferred” agents in Pierce, as discussed above.  It would have been obvious for a person of ordinary skill to apply these teachings of Pierce to the method and system of Makagon because doing so would have been yielded predictable results and resulted in an improved method.  One of ordinary skill would have recognized that Pierce’s technique for servicing a contact by a first agent while searching for a second agent would especially apply to Makagon’s dynamic resource assignment since the latter suggests situations where an opportunity is in progress, i.e., “being handled by the team of resources,” and conditions indicate that additional groups are needed to service the opportunity, i.e., “the composition of the team requires the change,” and the system is searching for subscribers and/or subscriber groups that are standing by in order to “modify[]… the composition of the team of resources.”  See, e.g., Makagon, par. [0076]-[0077].  For example, it would have been recognized that, in situations where qualified resources are not available to 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/A.B.S/Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624





Conferees:

Jerry O'Connor   /GJOC/Supervisory Patent Examiner,Group Art Unit 3624


/MEHMET YESILDAG/Primary Examiner, Art Unit 3624



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),